UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6613


RODNEY PARKER,

                 Plaintiff - Appellant,

          v.

WARDEN STEVENSON; MAJ. SUTTON; CPT. WASHINGTON; LT. SYLVIA
JACKSON; SGT. ESTERLINE; SGT. J. C. WILLIAMS; OFC. BECKETT;
OFC. MCCOY; OFC. SUAREZ; OFC. DOOLEY; NURSE K. MCCULLOUGH;
NURSE JANE DOE,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Terry L. Wooten, Chief District
Judge. (5:13-cv-02795-TLW)


Submitted:   August 31, 2015              Decided:   September 23, 2015


Before AGEE and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Rodney Parker, Appellant Pro Se.      Drew Hamilton Butler,
Charleston, South Carolina, Carmen Vaughn Ganjehsani, Caleb
Martin Riser, RICHARDSON PLOWDEN & ROBINSON, P.A., Columbia,
South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Rodney Parker appeals the district court’s order accepting

the   recommendation          of      the      magistrate           judge     and        granting

Defendants’ motion for summary judgment and denying relief on

his   42    U.S.C.       § 1983     (2012)     complaint.             Parker’s          complaint

raises      Eighth       Amendment      excessive         force,      cruel       and    unusual

punishment,        and     deliberate        indifference             claims.            In     his

complaint,      Parker       alleges        that    (1)       an     extraction         team    of

correctional officers beat him and used excessive force when

removing him from his cell and placing him in a restraint chair;

(2) his placement in a control cell without clothing,                                   utensils,

bedding,      or     a     mattress      for       an     extended        period        of     time

constituted        cruel      and       unusual         punishment          and     deliberate

indifference; and (3) Defendants were deliberately indifferent

for   not    providing       adequate       medical       care      for   swelling        in   his

lower extremities.

      The district court granted Defendants’ motion for summary

judgment,       adopting          the       magistrate             judge’s        report       and

recommendation that concluded that (1) the extraction team used

reasonable force when removing Parker; (2) the record did not

substantiate       Parker’s       claim     that        the   extraction      team        members

beat him; (3) Defendants acted reasonably in placing Parker in a

control cell given his conduct and history of prison violations;



                                               3
(4)    medical     records        demonstrated           that     prison      officials

repeatedly      evaluated       Parker’s         medical     condition;       and     (5)

Eleventh      Amendment    immunity         barred       Parker’s    claims     against

Defendants in their official capacities.                         We affirm in part,

vacate in part, and remand for further proceedings.

      “We review the district court’s grant of summary judgment

de    novo,    viewing    the     facts      and     the    reasonable      inferences

therefrom in the light most favorable to the nonmoving party.”

Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011).                          “Summary

judgment is appropriate where there are no genuine issues of

material fact and the moving party is entitled to judgment as a

matter of law.”         Hoschar v. Appalachian Power Co., 739 F.3d 163,

169 (4th Cir. 2014).            Where the moving party makes an initial

showing that there is no genuine issue of material fact, the

nonmoving party must “go beyond the pleadings” and rely on some

form of evidence, including affidavits, to demonstrate that a

genuine    issue    of    material      fact       exists.        Celotex     Corp.   v.

Catrett, 477 U.S. 317, 324 (1986).                    Finally, “[w]hen opposing

parties tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts

for   purposes     of    ruling    on   a       motion     for   summary    judgment.”

Scott v. Harris, 550 U.S. 372, 380 (2007).



                                            4
      Turning     first    to     Parker’s       excessive       force     claim,   “the

Eighth      Amendment’s       prohibition        against       ‘cruel      and    unusual

punishments’ [extends] to the treatment of prisoners by prison

officials . . . [,] forbid[ding] ‘the unnecessary and wanton

infliction of pain.’”            Hill v. Crum, 727 F.3d 312, 317 (4th Cir.

2013)    (quoting      Whitley    v.    Albers,       475 U.S. 312,    319   (1986),

abrogated on other grounds by Wilkins v. Gaddy, 559 U.S. 34

(2010) (per curiam)).              In analyzing an excessive force claim,

we   first    inquire     “whether      the     prison       official    acted    with    a

sufficiently culpable state of mind (subjective component) .”

Iko v. Shreve, 535 F.3d 225, 238 (4th Cir. 2008).                          “[T]he ‘core

judicial     inquiry’     regarding       the     subjective        component     of     an

excessive force claim is ‘whether force was applied in a good-

faith effort to maintain or restore discipline, or maliciously

and sadistically to cause harm.’”                Id. at 239 (quoting Hudson v.

McMillian, 503 U.S. 1, 7 (1992)).

      We     hold      that      the     magistrate           judge’s      report      and

recommendation, adopted by the district court, contains three

errors necessitating remand.              First, the magistrate judge used

an   incorrect      standard     to    review     the       subjective     component     of

Parker’s     excessive     force       claim,    a    standard      that    incorrectly

considered the “extent of the injury inflicted.”                         As the Supreme

Court      held   in    Wilkins,       there     is     no     “significant       injury”



                                           5
threshold    to    sustain    an    excessive    force    claim      because    a    de

minimis injury, if the product of malicious and sadistic use of

force, can sustain the claim.            Wilkins, 559 U.S. at 37-38 (“An

inmate who is gratuitously beaten by guards does not lose his

ability to pursue an excessive force claim merely because he has

the good fortune to escape without serious injury.”                          Id. at

38.).      Accordingly,      even    assuming,    as     the    magistrate      judge

concluded,   that    Parker     sustained     only     bruising,      redness,      and

scratches, the lack of further injury does not bar Parker from

prevailing if those injuries were the result of the extraction

team     beating      Parker        or   maliciously           and     sadistically

overtightening his restraints.               On remand, the district court

should   consider    the     following   four    nonexclusive         factors    when

analyzing the subjective component of Parker’s excessive force

claim:

       (1) the need for the application of force; (2) the
       relationship between the need and the amount of force
       that was used; (3) the extent of any reasonably
       perceived threat that the application of force was
       intended to quell; and (4) any efforts made to temper
       the severity of a forceful response.

Iko, 535 F.3d at 239 (quoting Whitley, 475 U.S. at 321).

       Second, and a product of the first error, the magistrate

judge’s report and recommendation placed too much weight on the

injuries    it    concluded    Parker    sustained       when    determining        the

extent of the force used by the extraction team.                     In determining


                                         6
the amount of force used and whether the force was excessive,

“the nature of the force, rather than the extent of the injury,

is   the    relevant     inquiry.”            Hill, 727 F.3d     at     321.       As

highlighted by the Supreme Court, although “the extent of injury

suffered by an inmate is one factor that may suggest whether the

use of force could plausibly have been thought necessary in a

particular       situation,”          injuries      and       the     force      used      are

“imperfectly       correlated.”            Wilkins, 559 U.S.     at        37-38.

Accordingly, while Parker’s injuries are relevant to determining

whether there is a genuine issue of material fact regarding the

force used by the extraction team, the existence of a genuine

issue      of   material       fact    does       not    rise       and   fall      on    this

consideration alone.

     Third, the magistrate judge’s report and recommendation, in

concluding      that     the     record       did       not     substantiate        Parker’s

allegations, failed to view the facts and the inferences drawn

therefrom in the light most favorable to Parker.                          See Bonds, 629
F.3d at 380.      To support his claim that the extraction team beat

him and used excessive force, Parker proffered (1) an affidavit

attesting that when “officers entered [his] cell they commenced

to   beating     [him]     severely”      and       that      they    punched,       kicked,

choked, and dropped knees on him; (2) a prison grievance he

submitted detailing his injuries in a manner consistent with the



                                              7
allegations in his affidavit; and (3) an affidavit from a fellow

inmate    who    attested       that    he   could     hear     the   extraction        team

beating    Parker    and    that       Parker    was      “moaning    and     groaning.”

Although several pieces of evidence offered by Defendants may

significantly       draw        into    question         Parker’s     allegations,          a

district court has limited ability to discount evidence offered

by a nonmoving party in support of his allegations.                           See Scott,
550 U.S. at 378-80 (noting that courts usually must adopt the

plaintiff’s version of events for purposes of summary judgment

except where evidence “blatantly contradicted” nonmoving party’s

allegations and permits grant of summary judgment).

     Because       the    district       court     did    not    apply      the    correct

standard when viewing the record, it is possible that a genuine

issue of material fact exists with respect to the amount of

force and the reasonableness of the force used by the extraction

team.       Accordingly,         on    remand,      the    district      court      should

consider not whether the record substantiates the evidence put

forward     by    Parker     but       whether     the     record,      including         the

videotape       offered    by     Defendants       (but    not   made       part   of     the

record)    and    any     other       evidence   the      parties     may    present       on

remand, “blatantly contradict[s]” the evidence Parker proffered.

Having noted the above errors in the district court’s summary

judgment    analysis,       we    vacate     the     district       court’s       grant    of



                                             8
summary judgment with respect to Parker’s excessive force claim

against the extraction team in their individual capacities and

remand for further proceedings. 1

       We next turn to Parker’s cruel and unusual punishment and

deliberate indifference claims stemming from the conditions of

his    confinement            in     a    control       cell.      The   Eighth      Amendment

“provides protection with respect to ‘the treatment a prisoner

receives          in   prison        and      the     conditions    under     which    he    is

confined.’”            Shakka v. Smith, 71 F.3d 162, 165 (4th Cir. 1995)

(quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)).                                      For

Parker to prevail on his claims stemming from the conditions of

his confinement, he “must prove (1) that the deprivation of a

basic       human      need        was    objectively       sufficiently      serious,      and

(2) that subjectively the officials acted with a sufficiently

culpable state of mind.”                     De’lonta v. Johnson, 708 F.3d 520, 525

(4th       Cir.    2013)      (emphasis         and     brackets    omitted).         However,

unlike an excessive force claim that may be sustainable where

only       a      de   minimis           injury       resulted,     “[o]nly     an     extreme

deprivation,           that    is,       a    serious     or    significant    physical      or


       1
       We affirm the district court’s grant of summary judgement
to the extraction team in their official capacities because
Eleventh Amendment sovereign immunity bars suit and recovery
from the state “even though individual officials are nominal
defendants.” Edelman v. Jordan, 415 U.S. 651, 663 (1974).



                                                    9
emotional injury resulting from the challenged conditions, or

substantial risk thereof, will satisfy the objective component

of   an   Eighth    Amendment       claim    challenging       the     conditions     of

confinement.”      Id.

       In an effort to satisfy this objective component, Parker

first alleges that he suffered mental and emotional problems

from his confinement in the control cell.                        Parker’s one line

allegation,      however,    is    conclusory      and    fails      to    sufficiently

allege any specific mental or psychological condition that was

caused or aggravated by his time in the control cell.                          Parker’s

bald assertion that he suffered mental and emotional problems

from    his   confinement     in    the   control    cell    is      insufficient     to

demonstrate a serious or significant emotional injury adequate

to   survive     summary    judgment.        See    Thompson      v.      Potomac   Elec.

Power     Co.,    312 F.3d 645,     649    (4th   Cir.       2002)     (holding

“[c]onclusory      or    speculative        allegations     do    not      suffice”   to

demonstrate a genuine issue of material fact).

       Second, Parker alleges that he suffered swelling in his

lower extremities because Defendants refused him a mattress in

the control cell.          The uncontroverted record shows that, over a

month after being placed in the control cell, Parker presented

to the prison medical staff with diffuse edema in his lower

extremities.       X-rays of Parker’s lower extremities confirmed the



                                            10
diagnosis of diffuse level 1-2+ edema but showed no injury to

any of his bones, no evidence of trauma, and no evidence of

osseous abnormalities.              Finally, medical records submitted by

Defendants and Parker demonstrate that Parker received Tylenol

and Lasix for the swelling, which resolved within 11 days of

Parker     reporting         the    condition        to     prison        medical      staff.

Accordingly,       although        the     swelling       Parker    experienced        is   a

physical injury arguably stemming from the conditions of his

confinement,       it   is    not     a    “serious       or   significant”         physical

injury capable of sustaining an Eighth Amendment claim based on

conditions of confinement.

     Therefore, although we vacate the district court’s grant of

summary judgment with respect to Parker’s excessive force claim

against Defendants in their individual capacities, we affirm the

district    court’s      grant      of     summary    judgment       with     respect       to

Parker’s    excessive         force       claim   against      Defendants         in   their

official capacities and with respect to his cruel and unusual

punishment and deliberate indifference claims stemming from his

conditions    of    confinement. 2           We   dispense         with    oral     argument



     2 We also affirm the district court’s grant of summary
judgment to Nurse K. McCullough and Nurse Jane Doe because
Parker does not present any arguments in his informal brief
regarding why the tests and treatments administered by prison
medical staff did not satisfy Eighth Amendment requirements.
(Continued)

                                             11
because the facts and legal contentions are adequately presented

in the material before this court and argument would not aid the

decisional process.

                                               AFFIRMED IN PART,
                                                VACATED IN PART,
                                                    AND REMANDED




See 4th Cir. R. 34(b) (“The Court will limit its review to the
issues raised in the informal brief.”).



                               12